ORDER

PER CURIAM.
Appellant appeals from a judgment in favor of respondent for rent and damages in a judge tried case. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30 (Mo.banc 1976)[1-3].
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum, for their information only, explaining the reasons for this order. Respondent’s request for damages for frivolous appeal pursuant to Rule 84.19 is denied.
The judgment is affirmed in accordance with Rule 84.16(b).